Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-14-00769-CV

                                          Jennifer Lee Cuellar

                                                    v.

                         Rocky Wayne Neisser, Sr. and Kimberly Ann Neisser

         NO. 13-DCV-203,577 IN THE 387TH DISTRICT COURT OF FORT BEND COUNTY



   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           08/04/2015              E-PAID                    ANT
     MT FEE                   $15.00           08/03/2015              E-PAID                    ANT
SUPP CLK RECORD               $34.00           12/30/2014               PAID                     ANT
     MT FEE                   $10.00           12/09/2014              E-PAID                    APE
  CLK RECORD                  $82.00           10/08/2014               PAID                     ANT
     MT FEE                   $10.00           10/03/2014             NOT PAID                   ANT
  RPT RECORD                $3,475.20          09/17/2014             UNKNOWN                    STA
     FILING                  $195.00           09/16/2014             NOT PAID                   ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $3,831.20.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this November 6, 2015.